DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25, 32, 34, 35 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, it is unclear what it means for the vessel to be disposed “within the plate”. It is unclear how a vessel can be within a plate. Furthermore, the Specification does not appear to provide any clarity on this limitation. 
Regarding claims 25, 32 and 38, it is unclear what it means to be “generally nested”. Something is either nested or it isn’t. It is unclear whether or not “generally nested” requires nesting. 
Regarding claim 34, it is unclear if “a vessel” is the same vessel recited in claim 33, upon which claim 34 depends, or if it is an additional vessel. Claim 35 is rejected for depending from an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 26, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato USPA 2016/0136612 A1.
Regarding claim 21, Sato discloses a getter assembly for a vacuumed compartment (Abstract) comprising: a plate (figure 3: bottom portion 21 can be considered a plate); a primary getter material deposited on the plate (figure 3: getter 10); and a cover layer deposited over the primary getter material on the plate (figure 3: layer 11 can be considered a cover layer since it covers layer 10), wherein a bag enclosure is disposed around the plate (figure 1; paragraphs 50; 125-127: demonstrate that the plate depicted in figure 3 is “inserted in an inside of an exterior material”, i.e. the bag). 
Regarding claim 23, the cover layer 11 of Sato is a moisture-absorbing material (paragraph 65), which would be capable of protecting against premature activation of the primary getter material 10.  
Regarding claim 26, Sato discloses a getter assembly for a vacuumed compartment (Abstract) comprising: a container (figure 3: 21); a primary getter material deposited within the container (figure 3: 10); and a cover layer deposited over the primary getter material within the container (figure 3: 11), wherein the primary getter material, the cover layer, and the container are covered by a protective enclosure (figure 1: outer enclosure 5). 
Regarding claim 29, the cover layer 11 of Sato is a moisture-absorbing material (paragraph 65), which would be capable of protecting against premature activation of the primary getter material 10.  
Regarding claim 30, Sato discloses a bag enclosure is disposed around the container (figure 2: bag 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24, 25, 27, 28 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sato USPA 2016/0136612 A1 in view of Manini USPN 6,200,494 B1.
Sato is relied upon as above.
Regarding claims 22 and 27, Sato does not explicitly disclose a vessel disposed within the plate/container and configured to receive the primary getter material. Manini discloses a vessel disposed within a plate/container structure and configured to receive a primary getter material (see Manini figure 3: vessel 32 contains getter 34). It would have been obvious to modify Sato to include a vessel disposed within the plate structure and configured to receive the primary getter material, as disclosed by Manini, in order to provide additional capture of a gas in a well-known way. 
Regarding claims 24, 31, 33, 34, 36 and 37, Sato does not explicitly disclose a secondary getter material, in a vessel, that has a total volume less than a total volume of the primary getter material. Manini discloses a secondary getter material, in a vessel, with a total volume less than a total volume of the primary getter material (see Manini figure 3: secondary getter 34). It would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to modify Sato to include a secondary getter material that has a total volume less than a total volume of the primary 
Regarding claims 25, 32 and 38, Manini discloses that the secondary getter material is generally nested within the primary getter material and a moisture sorptive material (see figure 3). This is deemed to anticipate the secondary getter being generally nested within the primary getter. 
Regarding claims 28 and 35, Manini discloses that the container includes at least one sidewall and a bottom wall, and wherein the vessel is spaced a predetermined distance from the at least one side wall and the bottom wall (see Manini figure 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776